Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6, 8-12, 14-16, 18-19, and 21 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 06/30/2020, 07/16/2020, and 07/31/2020 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the at least one bottom element (4) or, if present, the nub carrying mat (12) rests on a layer (3) made of a material other than plant substrate arranged in the aquarium or terrarium on the bottom side and the at least one bottom element (4) for configuring bottom unevennesses and, if present, the nub carrying mat (12) are equipped with apertures through which natural plants (1) are insertable into the plant substrate” which is indefinite. It is unknown how the bottom element or nub carrying mat can be able to rest on a material made other than plant substrate, but still be able to insert plant into the plant substrate. It would seem that the material other than the plant substrate would be blocking access to said plant substrate, if not then the bottom element or nub carrying mat would not be resting on said material other than plant substrate. 
Claim 15 recites “or, if present, the nub carrying mat” and “and, if present, the nub carrying mat” which is indefinite. It is unknown if the carrying mat is an option other than the bottom element or if the carrying mat is supposed to pair with the bottom element. The use of terms “and” and “or” together makes this statement confusing on what the applicant is trying to state.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9-10, 12, and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Lee (GB 2232862 A).
Regarding claim 1, Lee discloses an aquarium or terrarium (aquarium (f), see fig. 4) with a sand and/or gravel layer (pavements e; fig. 4) arranged in the aquarium or terrarium (pg. 1, lines 10-14, regarding the floor board is laid at the bottom of the aquarium and pavements (which may include pebbles, debris or fragments of sea shells or coral and gravel) are paved on the floor board) and having at least one bottom element that is arranged spaced apart from a bottom of the aquarium or terrarium (floor board a1, fig. 1 and fig. 4) wherein the at least one bottom element serves as a carrier for the sand and/or gravel layer by the sand and/or gravel layer being fixedly connected to the at least one bottom element (pg. 1, lines 10-14, regarding the floor board is laid at the bottom of the aquarium and pavements (which may include pebbles, debris or fragments of sea shells or coral and gravel) are paved on the floor board).
Regarding claim 2, Lee discloses the aquarium or terrarium (aquarium (f), see fig. 4) according to claim 1, and further discloses wherein the at least one bottom element has a bottom side and has spacing or supporting nubs on the bottom side (not chosen) or, beneath the bottom element (pg. 1, lines 6-9, regarding the lower side of the board is provided with a number of legs (L) which support the floor board on the bottom of the aquarium, fig, 4), a flat nub carrying mat with nubs pointing in the direction of the bottom element is arranged on which the bottom element rests (pg. 3, lines 17-20, regarding the legs (L1) for supporting the floor board on the bottom of the aquarium are provided in the frame (a2), fig. 1), or the bottom element has a double-walled structure with selectively placed spacers between the double walls (not chosen), each for forming a collecting space for suctionable foulants, deposited matter and fecal matter which enter into the collecting space through openings in the bottom element (pg. 1, lines 17-20, regarding the space below the floor board which contains impurities is pumped by a pump through a circulating tube).
Regarding claim 4, Lee discloses the aquarium or terrarium as claimed in claim 1, and further discloses wherein the at least the one element is equipped with insert openings for artificial plants (8) or for other decorations (pg. 1, lines 9-10, regarding the board may be provided with a hole (c); pg. 4, lines 16-20, regarding if the hole is not used to receive a circulating tube, it must be blocked by means (not shown); Examiner notes that the mere intent to insert artificial plants or other decorations into the openings does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).
Regarding claim 5, Lee discloses the aquarium or terrarium as claimed in claim 2, and further discloses wherein openings in the collecting space are additional openings (pg. 1, lines 9-10, regarding the board may be provided with a hole (c)) and/or free apertures for plant substrate and/or free insert openings for decorations; pg. 4, lines 16-20, regarding if the hole is not used to receive a circulating tube, it must be blocked by means (not shown); Examiner notes that the mere intent to disclose holes as additional openings does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).
Regarding claim 9, Lee discloses the aquarium or terrarium as claimed in claim 2, and further discloses wherein the at least one bottom element and/or the nub carrying mat is/are equipped with engagement opening or tongues or eyelets for being engaged with during removal from the aquarium or terrarium (pg. 1, lines 9-10, regarding the board may be provided with a hole c (engagement opening) ; pg. 4, lines 16-20, regarding if the hole is not used to receive a circulating tube, it must be blocked by means (not shown); Examiner notes that the mere intent to disclose said holes as an engagement opening does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).
Regarding claim 10, Lee discloses the aquarium or terrarium (aquarium (f), see fig. 4) according to claim 1, and further discloses wherein the sand or gravel is made of natural and/or artificial materials (pg. 1, lines 12-13, regarding pavements which may include pebbles, debris or fragments of sea shells or corals and gravel).
Regarding claim 12, Lee discloses the aquarium or terrarium (aquarium (f), see fig. 4) according to claim 2, and further discloses wherein the at least one bottom element or the nub carrying mat is equipped with terminals for at least one airing element and/or one suction pipe which are open in the direction of the interior of the aquarium/terrarium or the collecting space (pg. 1, lines 17-21, regarding the water space below the floor board which contains impurities is pumped by a pump though the circulating tube (d) and then flows onto a filter sponge, infiltrates through the latter and returns to the aquarium, fig. 4).
Regarding claim 18, Lee discloses the aquarium or terrarium as claimed in claim 2, and further discloses wherein the at least one bottom element and/or the nub carrying mat is/are equipped with engagement opening or tongues or eyelets in an edge area for being engaged with during removal from the aquarium or terrarium (pg. 1, lines 9-10, regarding the board may be provided with a hole c (engagement opening) ; pg. 4, lines 16-20, regarding if the hole is not used to receive a circulating tube, it must be blocked by means (not shown); Examiner notes that the mere intent to disclose said holes as an engagement opening does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).
Regarding claim 19, Lee discloses the aquarium or terrarium (aquarium (f), see fig. 4) according to claim 2, and further discloses wherein the at least one bottom element or the nub carrying mat is equipped with terminals for at least one airing element and/or one suction pipe which are open in the direction of the interior of the aquarium/terrarium or the collecting space and are designed for a plug-in connection with a secondary hose on the bottom side (pg. 1, lines 17-21, regarding the water space below the floor board which contains impurities is pumped by a pump though the circulating tube (d) and then flows onto a filter sponge, infiltrates through the latter and returns to the aquarium, fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (GB 2232862 A) in view of Ottevanger (DE 102007059497 A1).
Regarding claim 3, Lee discloses the aquarium or terrarium as claimed in claim 2, and further discloses wherein the at least one bottom element or the nub carrying mat (pg. 3, lines 17-20, regarding the legs (L1) for supporting the floor board on the bottom of the aquarium are provided in the frame (a2), fig. 1), and the at least one bottom element is equipped with apertures through which natural plants are insertable into the plant substrate (pg. 4, lines 14-20, regarding in Fig. 1, each of the four corners of the slotted board are provided with a hole, if the hole is not used to receive a circulating tube it must be blocked). 
Lee does not appear to specifically disclose wherein said bottom element or carrying mat rests on a layer made of plant substrate arranged in the aquarium or terrarium on the bottom.
However, Ottevanger is in the field of aquariums and terrariums (para. [0001]) and teaches wherein bottom element or carrying mat rests on a layer made of plant substrate arranged in the aquarium or terrarium on the bottom (para. [0002], regarding the substrate must be at the bottom of the aquarium).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with the plant substrate as taught by Ottenvanger. Doing so would allow for a substrate in which plants can be rooted, that is suitable for an aquarium, terrarium or a paludarium (para. [0001] from Ottenvanger).

Regarding claim 15, Lee discloses the aquarium or terrarium as claimed in claim 2, and further discloses wherein the at least one bottom element or, if present, the nub carrying mat are equipped with apertures through which natural plants are insertable into the plant substrate (pg. 4, lines 14-20, regarding in Fig. 1, each of the four corners of the slotted board are provided with a hole, if the hole is not used to receive a circulating tube it must be blocked). 
Lee does not appear to specifically disclose wherein the bottom element or the mat rests on a layer made of a material other than plant substrate arranged in the aquarium or terrarium on the bottom side and the at least one bottom element for configuring bottom unevennesses.
However, Ottevanger is in the field of aquariums and terrariums (para. [0001]) and teaches wherein bottom element or carrying mat rests on a layer made of a material other than plant substrate arranged in the aquarium or terrarium on the bottom side and the at least one bottom element for configuring bottom unevennesses (para. [0022], includes a layer of polyester 2 and underneath a layer of mineral wool, such as rockwool 3, These layers 2 and 3 be through a plastic net 4 held together, which is sleeve-shaped and so around the layers 2 and 3 extends around that they are kept compressed).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with a layer made of material other than plant substrate as taught by Ottenvanger. Doing so would allow the other layer be made up of a more porous material whose drainage properties are better (claim 1 from Ottenvanger).

Regarding claim 16, Lee as modified by Ottevanger discloses the aquarium or terrarium as claimed in claim 3, further discloses wherein the layer made of plant substrate is formed from individual substrate containers (see Ottevanger, figs. 1 and 2, showing substrate 1 having holes 5 filled with plugs 6).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (GB 2232862 A) in view of Schulenburg (DE 3113021 A1).
Regarding claim 6, Lee discloses the aquarium or terrarium as claimed in claim 1, but does not appear to specifically disclose wherein the at least one bottom element is made of a flexible material.
However, Schulenburg is in the field of aquariums (abstract) and teaches wherein the at least one bottom element is made of a flexible material (abstract, regarding the water in the vessel flows over the entire bottom surface area through a gravel filter and an elastic open-pored foam layer into a storage space above the bottom of the vessel and from there to a siphon tube, where air is added to it and it is then returned to the water surface).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with the flexible material taught by Schulenburg. Doing so would allow a support structure for a gravel bed while also allowing water to flow through it into a storage space (abstract from Schulenburg).

Regarding claim 8, Lee discloses the aquarium or terrarium as claimed in claim 1, but does not appear to specifically disclose wherein the at least one bottom element is made of a foam- and/or silicone-like material.
However, Schulenburg is in the field of aquariums (abstract) and teaches wherein the at least one bottom element is made of a foam- and/or silicone-like material (abstract, regarding the water in the vessel flows over the entire bottom surface area through a gravel filter and an elastic open-pored foam layer into a storage space above the bottom of the vessel and from there to a siphon tube, where air is added to it and it is then returned to the water surface).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with the bottom element being made out of silicone or foam like material taught by Schulenburg. Doing so would allow a support structure for a gravel bed while also allowing water to flow through it into a storage space (abstract from Schulenburg).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (GB 2232862 A) in view of Shieh (GB 2242340 A).
Regarding claim 11, Lee discloses the aquarium or terrarium as claimed in claim 2, but does not appear to specifically disclose wherein the at least one bottom element and/or the nub carrying mat corresponds to or are cuttable to the standard size of aquariums or terrariums.
However, Shieh is in the field of aquariums (pg. 1, line 5) and teaches wherein the at least one bottom element and/or the nub carrying mat  corresponds to or are cuttable to the standard size of aquariums or terrariums (pg. 9, lines 6-14, regarding an irregularly shaped water-freshening board is assembled by joining a triangular panel unit 4 and a rectangular panel unit 5 that have basically the same structure as a square panel unit 1 and are formed by tailoring the square panel unit 1 along the diagonal or other line, as which is appropriate, to the required shape, so that an assembled water-freshening board can be formed to fit a polygonal aquarium without any limitation on size and figure).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with the ability to cut the bottom element to fit different sized aquariums or terrariums as taught by Shieh. Doing so would allow the bottom element to be able to fit different aquariums without any limitations on size and figures (pg. 9, lines 6-14, from Shieh).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (GB 2232862 A) in view of Jinseong (KR 20090005529 U).
Regarding claim 14, Lee discloses the aquarium or terrarium as claimed in claim 2, and further discloses wherein the at least one bottom element or the nub carrying mat (pg. 3, lines 17-20, regarding the legs (L1) for supporting the floor board on the bottom of the aquarium are provided in the frame (a2), fig. 1), but does not appear to specifically disclose light elements which shine into the aquarium/terrarium and/or cast light into the one or the multiple bottom elements, wherein the emitted light is uni- or multicolored.
However, Jinseong is in the field of aquariums (abstract) and teaches wherein the light elements shine into the aquarium/terrarium and/or cast light into the one or the multiple bottom elements, wherein the emitted light is uni- or multicolored (abstract, regarding light emitting lamp installed to the bottom of the aquarium, in which there are a number of light emitting accessories that can be connected to the coupling connection to generate light in which light can shine everywhere in the water).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with the light element as taught by Jinseong. Doing so would allow light to irradiate the fish and aquatic plants in the aquarium to induce the growth of fish and aquatic plants (lines 28-31 from Jinseong).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (GB 2232862 A) in view of Ottevanger (DE 102007059497 A1) and Schulenburg (DE 3113021 A1).

Regarding claim 21, Lee discloses the aquarium or terrarium according to claim 2, wherein the at least one bottom element or the nub carrying mat (pg. 3, lines 17-20, regarding the legs (L1) for supporting the floor board on the bottom of the aquarium are provided in the frame (a2), fig. 1) and the at least one bottom element is equipped with apertures through which natural plants are insertable into the plant substrate (pg. 4, lines 14-20, regarding in Fig. 1, the board may be provided with a hole (c); pg. 4, lines 16-20, regarding if the hole is not used to receive a circulating tube, it must be blocked by means (not shown); Examiner notes that the mere intent to insert artificial plants or other decorations into the openings does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).

Lee does not appear to specifically disclose the at least one bottom element or the nub carrying mat rests on a layer made of plant substrate arranged in the aquarium or terrarium on the bottom side.
However, Ottevanger is in the field of aquariums and terrariums (para. [0001]) and teaches wherein bottom element or the nub carrying mat rests on a layer made of plant substrate arranged in the aquarium or terrarium on the bottom side (para. [0002], regarding the substrate must be at the bottom of the aquarium).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with the plant substrate as taught by Ottenvanger. Doing so would allow for a substrate in which plants can be rooted, that is suitable for an aquarium, terrarium or a paludarium (para. [0001] from Ottenvanger).

Furthermore, Lee does not appear to specifically disclose the nub carrying mat is equipped with apertures through which natural plants are insertable into the plant substrate. 

However, Schulenburg is in the field of aquariums (abstract) and teaches the carrying mat is equipped with apertures through which natural plants are insertable into the plant substrate (see figs. 1-3, where there is at least a carrying mat 4 (mat closest to bottom side 3) which has apertures 15 through which natural plants are insertable into the plant substrate; Examiner notes that the mere intent to insert artificial plants or other decorations into the openings does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Lee with the apertures of the carrying mat taught by Schulenburg, since the apertures of the carrying mat of Schulenburg could be placed on the nub carrying mat of Lee and plugged with natural plants or other decorations. Doing so would allow for plants to reach the substrate in which plants can be rooted, thereby allowing the plants to grow within an aquarium, terrarium or a paludarium.

Response to Arguments
Applicant's arguments (filed 07/18/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Lee (GB 2232862 A) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 102 above. Lee (GB 2232862 A) in view of Schulenburg (DE 3113021 A1) disclose the applicant’s claim 6, as specified under Claim Rejections - 35 USC § 103 above.
Specifically, Lee teaches that the at least one bottom element serves as a carrier for the sand and/or gravel layer by the sand and/or gravel layer being fixedly connected to the at least one bottom element in pg. 1, lines 10-14, regarding the floor board is laid at the bottom of the aquarium and pavements (which may include pebbles, debris or fragments of sea shells or coral and gravel) are paved on the floor board. It is old and well known that a paved layer is at least fixedly connected onto the surface which it resides upon, since the term “paved” is widely defined as “to cover firmly and solidly” (Merriam-Webster Dictionary) or “to cover an area of ground with a hard, flat surface” (Cambridge Dictionary). Alternately, it is old and well known that a layer of pavements can be fixedly connected to the surface which it resides upon.
Additionally, Schulenburg teaches wherein the at least one bottom element is made of a flexible material in the Abstract, where the water in the vessel flows over the entire bottom surface area through a gravel filter and an elastic open-pored foam layer (see fig. 2, element 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of aquariums, terrariums, or paludariums.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571) 270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647